UNITED STATES DIS"I`RICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

MAY l ll 2013
_ Clerk, U.S. District and
Xavl€r Fl@r€$, g bankruptcy Courts

Plaintiff, )

)
v. ) Civil Action No. 
) ./
Hostel Hi~l'\/Iadison el al., ) \' 3

)

Defendants. )
)

MEMORANDUM OPINION

This matter is before the Court on review of plaintift`s pro se complaint and application
to proceed informer pauperz`s. The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § 191 S(e)(ZZ)(B)(ii) (requiring dismissal of a case upon a determination that
the complaint fails to state a claim upon which relief may be granted).

Plaintiff, a homeless individual who submitted more than 30 cryptic complaints within
the first two weeks of March alone, sues a hostel and the Madison Police Department in
l\/Iadison, Wisconsin, purportedly under the Americans with Disabilities Act ("ADA"), 42 U.S.C.
§ 12101 el seq. He states that he "was removed from the premises when the manager . . . deny
[sic] me service then called the Madison Police department to have me removed." Compl. at l~
2. Plaintiff seeks $l million in damages ]d. at 2.

A plaintiff s "allegations must be enough to raise a right to relief above the speculative
level . . . ." Bell/ll'lantz`c Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted); see

Aktieser'skabef AF 2]. Nov. 2001 v. Fame Jeans, Inc., 525 F.3d 8, 16 n.4 (D.C. Cir. 2008) ("We

1

have never accepted ‘legal conclusions cast in the form of factual allegéltions’ because a
complaint needs some information about the circumstances giving rise to the claims.") (quoting
Kowal v. MCI Commc'ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994)). Plaintiffdoes not allege
that he was removed because of a disability and, therefore, has stated no facts to support an ADA
claim. Even if he had, such a claim is properly brought in the judicial district where the alleged
unlawful practice occurred or where the relevant records are maintained and administered, which
appears in this case to be the United States District Court for the Western District of Wisconsin.
See 42 U.S.C. § 121 17(a) (incorporating Title VII's enforcement procedures set forth at 42

U.S.C. § ZUOOe-S(fj(_°>). A separate Order of dismissal accompanies this Memorandum Opinion.

    

15‘/

Date: May , 2013

United Stat s District Judge